Citation Nr: 0725692	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for varicose veins, 
bilateral with left foot mild synovitis.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a visual disability, 
claimed as refraction error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The appellant served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2007, a motion to advance the case on the docket was 
received, and granted in the following month.  

REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the appellant's new and material 
evidence claims.  

In July 2004, the appellant submitted a claim seeking to 
reopen service connection claims for service connection for 
varicose veins, last denied in June 2003, on the basis that 
new and material evidence had not been submitted which 
reflected that varicose veins were present in service, nor 
was there evidence of a nexus between current varicose veins 
and service.  

In December 2004, the appellant submitted a claim seeking to 
reopen a service connection claim for refraction error, last 
denied in September 2001, on the basis that such disability 
is considered a developmental and constitutional defect, 
which is not subject to compensation for VA purposes.  See 
38 C.F.R. § 4.9 (2006).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

VCAA letters dated in August 2004 and December 2004 are 
pertinent to the veteran's new and material evidence claims 
for varicose veins and refraction error, respectively, 
however these letters do not advise the veteran of the most 
recent final denials, and do not specifically describe what 
evidence is necessary to substantiate the element(s) required 
for service connection that were found insufficient in the 
prior final denials.  Thus, the veteran has not been provided 
notice that satisfies the new requirements set forth in Kent, 
supra.

Accordingly, the case is REMANDED for the following action:

1.   The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the appellant 
of the evidence and information necessary 
to reopen service connection claims for 
varicose veins, and refraction error; (2) 
notifies the appellant what elements 
required to establish service connection 
that were found insufficient in the 
previous denials; and (3) notifies the 
appellant of what specific evidence would 
be required to substantiate the elements 
needed to grant the appellant's service 
connection claims.  The notification 
letter should also provide the current 
definition of "new" and "material" 
evidence, and advise the appellant of the 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claims.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the new and material 
evidence claims currently on appeal.  Any 
further development considered necessary 
should be undertaken.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


